           Case 2:18-cv-01578-WBS-CKD Document 45 Filed 07/27/21 Page 1 of 1


1    STANLEY GOFF (Bar No. 289564)
2    15 Boardman Place Suite 2
     San Francisco, CA 94103
3
     Telephone: (415) 571-9570
4    Email: scraiggoff@aol.com
5

6    Attorneys for Plaintiff
7
                            UNITED STATES DISTRICT COURT
8                      FOR THE EASTERN DISTRICT OF CALIFORNIA
9

10    MICHELLE BURKE,                                    CASE NO.: 2:18-cv-01578-WBS-CKD
11
      Plaintiff,
12                                                       [PROPOSED] ORDER GRANTING
      v.                                                 PLAINTIFF’S EX-PARTE MOTION
13                                                       FOR LEAVE TO FILE AN UNTIMELY
                                                         OPPOSITION
14

15    MICHELE DITOMAS, et al.,
16                   Defendants.
17

18           After weighing the factors for establishing excusable neglect in timely filing her
19
     opposition to defendants’ motion for summary judgment and for good cause shown, the court
20
     grants plaintiff’s ex-parte motion (ECF No. 43).
21

22

23   IT IS SO ORDERED.

24   Dated: July 27, 2021
25
                                                        _____________________________________
26                                                      CAROLYN K. DELANEY
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
